70 U.S. 424 (1865)
3 Wall. 424
BARREL
v.
TRANSPORTATION COMPANY.
Supreme Court of United States.

The CHIEF JUSTICE:
The motion to dismiss in this case must prevail. The proceeding in the case is not warranted by any act of Congress, and we have no authority to act on such a petition. The filing of it in the clerk's office, even if it could be regarded as addressed to the Circuit Court, would be of no avail, unless accompanied by an allowance of an appeal by that court; and in the case before us there was no allowance.
CASE DISMISSED.